— In an action, inter alia, to determine the validity of a deed purporting to convey certain real property located in Romania, the plaintiff appeals from an order of the Supreme Court, Kings County (Silber, J.), dated September 6, 2011, which, among other things, granted the defendant’s motion to vacate so much of an amended judgment of the same court (Starkey, J.), dated October 5, 2009, as, after a hearing, enjoined the defendant from taking action to transfer, sell, or encumber the subject real property.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly, inter alia, granted the defendant’s motion to vacate so much of an amended judgment dated October 5, 2009, as enjoined the defendant from taking action to transfer, sell, or encumber certain real property owned by her in Romania. Issues regarding the ownership and use of real property should be decided by the courts of, and in accordance with the laws of, the place where the real property is located (see Knox v Jones, 47 NY 389, 395 [1872]; Adriana Dev. Corp. N.V. v Gaspar, 81 AD2d 235, 239 [1981]; Broaddus v Vanadium Corp. of Am., 19 AD2d 886 [1963]; Johnson v Dunbar, 114 NYS2d 845, 849 [1952], affd 282 App Div 720 [1953], affd 306 NY 697 [1954]). In this regard, the plaintiffs claim that the Supreme Court violated the law of the case doctrine in issuing the challenged order is unavailing (see Solow v Wellner, 186 AD2d 21, 22 [1992]; Nahl v Nahl, 177 AD2d 777 [1991]; see generally Frankson v Brown & Williamson Tobacco Corp., 67 AD3d 213, 218 [2009]).
*898The plaintiff’s remaining contentions are without merit. Mastro, A.P.J., Angiolillo, Austin and Sgroi, JJ., concur.